         Case 1:16-cv-08777-PGG Document 78
                                         77 Filed 08/25/20
                                                  08/24/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


   TechGuru Consultants, Inc., and
   Alexander Litz

          Plaintiffs,                                  Civil Action No.: 1-16-cv-08777-PGG
          vs.                                          Judge Paul G. Gardephe

   Tech Guru LLC.,

          Defendant.




                        MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiffs TechGuru Consultants, Inc. (“TGC”) and Alexander Litz (“Litz”)

(jointly, “Plaintiffs”) hereby move the Court, pursuant to Federal Rule of Civil

Procedure 5.2 (d), Local Civil Rule 5.2(d), and Electronic Case Filing (ECF) Rule 6.8

for an Order permitting Plaintiffs to file Exhibit A (herein Exhibit), the Interim

Settlement Agreement (“Agreement”), to the Plaintiff’s Motion to Reopen and Set

Aside or Vacate Judgment (Dkt. No. 57) under seal. Pursuant to paragraph 2 and

paragraph 4 of the Agreement, Plaintiff will file on the public record a copy of the

Exhibit within six days of the filing of the Notice Regarding Sealed Material.

Plaintiffs attempted to seek consent from Defendant on August 18, 2020 but

Defendant did not provide any response by August 24, 2020.

       Plaintiffs request that the Exhibit be filed under seal because it refers to

documents or information that this Honorable Court designated “Confidential

Information” pursuant to the Agreement. Defendant raised the issue of the Agreement

in its opposition (Dkt. No. 61) to Plaintiffs’ Motion to Reopen (Dkt. No. 57).
         Case 1:16-cv-08777-PGG Document 78
                                         77 Filed 08/25/20
                                                  08/24/20 Page 2 of 3




Defendant failed to abide by the terms outlined in the Agreement’s paragraph 2 and 4

which was integral to Plaintiffs’ successful Voluntary Dismissal (Dkt. No. 54).

       The language of paragraph 2 in the Agreement states:

        “[C]ontinuation of Settlement Discussions: This Agreement is made for the
       explicit purpose of facilitating the Parties’ further pursuit of a settlement
       resolving all of their outstanding issues and disputes on the merits. The
       parties hereby agree to continue their settlement discussions and to inform
       one another if at any point they develop a good-faith belief that a settlement
       is no longer possible”.


       Read collectively with paragraph 2 above, the confidential language of

paragraph 4 in the Agreement was an obligation of both parties to suspend the

Trademark Trial and Appeal Board (“TTAB”) proceeding for settlement negotiations.

Plaintiffs addressed in paragraph 4 a provision regarding an extension of the

discovery period before the TTAB and the Defendant’s failure to request such

extension jointly with the Plaintiffs. Plaintiffs addressed in their reply submission to

Defendant’s opposition paper that paragraph 4 was included to work towards a

settlement in the dispute between the parties, not to suspend or delay the TTAB

proceeding (Dkt. No. 64).

       Accordingly, Plaintiffs respectfully submits this Motion for an Order

permitting to file under seal:

       (1) Exhibit A to the proposed Motion to Reopen and Set Aside or Vacate

           Judgment.


  Dated: August 24, 2020
                 Case 1:16-cv-08777-PGG Document 78
                                                 77 Filed 08/25/20
                                                          08/24/20 Page 3 of 3




                                                        Respectfully submitted,
MEMO ENDORSED
                                                        FOR PLAINTIFFS
The motion to seal is denied. This Court's              TechGuru Consultants, Inc., and Alexander Litz
Individual Rules provide, "The proposed sealed
document must be contemporaneously filed under          /s/David Postolski
seal in the ECF system and electronically related to    David Postolski, Esq.,
the motion. . . . In general, the parties’ consent or   Gearhart Law, LLC,
the fact that information is subject to a               41 River Road
confidentiality agreement between litigants is not,     Summit, NJ 07901
by itself, a valid basis to overcome the presumption    Tel: (908) 273-0700
in favor of public access to judicial documents."       sorel@gearhartlaw.com
No proposed sealed document was filed in the ECF        david@gearhartlaw.com
system. Further, Plaintiff references this Court's
having "designated 'Confidential Information'
pursuant to the Agreement," but there is no
protective order in this case. Plaintiff must correct
these deficiencies and explain why sealing is
justified under Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006).




  August 25, 2020
